Case 1:19-cr-00318-GLR Document 691 Filed 02/02/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA =
*
Vv. : Case No.: GLR-19-318
HAYWARD LEWIS "i
* * *

CONSENT MOTION TO POSTPONE SENTENCING

Comes now, Thomas W. Rafter, Esquire, and respectfully requests that this Honorable Court
continue the Defendant’s currently scheduled sentencing date of February 16, 2020, and in support of
the motion states as follows:

1. On November 19, 2020, the Defendant pled guilty to Count 1 of a Criminal
Information, Conspiracy to Distribute a Controlled Dangerous Substances in violation of 21 U.S.C.
Section 846.

2s On July 25, 2019, Mr. Lewis, who is 60 years old, was released under the
supervision of Pretrial Release to attend the Shoemaker Center inpatient substance abuse treatment
program. After successfully completing the Shoemaker program, Mr. Lewis was in the Unlimited
Bounds long term substance abuse treatment program.

3. On August 10, 2020, Mr. Lewis suffered a significant stroke which caused him to
be hospitalized at the University of Maryland Hospital. This hospitalization was followed by
several weeks of rehabilitation at the University of Maryland Rehabilitation and Orthopaedic

Institute (Kernan Hospital).
Case 1:19-cr-00318-GLR Document 691 Filed 02/02/21 Page 2 of 3

4. The stroke has resulted in Mr. Lewis’ mobility be severely limited as well as his
speech being slurred. As such, Mr. Lewis remains on pretrial release at the residence of his sister,
Ms. Sharrun Lewis as the third-party custodian.

5. Mr. Lewis continues to receive physical therapy and medical treatment in an effort
to improve his motor skills as well as his speech.

6. Undersigned counsel has ordered medical records regarding Mr. Lewis’ treatment
and progress. As of the writing of this motion, these records have not been received by counsel.
Counsel needs to obtain these records to paint an accurate picture to the Court regarding the extent
of Mr. Lewis’ disabilities.

7. That it would be in the interest of Mr. Lewis as well as the Government that Mr.
Lewis continue to receive treatment and physical therapy in an effort to improve his condition
before sentencing.

8. Undersigned counsel has spoken to AUSA Matthew DellaBetta who consents to
this request for a continuance of the sentencing in this matter.

WHEREFORE, the Defendant respectfully requests the sentencing in this matter,
scheduled for February 16, 2021 be postponed.
Respectfully submitted,

/s/

 

Thomas W. Rafter

Bar Roll Number 19530

Law Offices of Thomas W. Rafter, LLC
8 E. Mulberry Street

Baltimore, Maryland 21202

Tel: (410) 299-8224

Fax: (410) 244-0030
tom@tomrafterlaw.com
Case 1:19-cr-00318-GLR Document 691 Filed 02/02/21 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this day, February 2, 2021, a copy of the foregoing was

served on all parties via ECF.

/s/

 

Thomas W. Rafter
